SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q (Mark One) þQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 26, 2010 oTransition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-12919 PIZZA INN, INC. (Exact name of registrant as specified in its charter) Missouri 47-0654575 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 3551 Plano Parkway The Colony, Texas 75056 (Address of principal executive offices) (469) 384-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ As of November 3, 2010, 8,010,919 shares of the issuer’s common stock were outstanding. 2 PIZZA INN, INC. Index PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Statements of Operations for the three months ended September 26, 2010 and September 27, 2009 (unaudited) 4 Condensed Consolidated Balance Sheets at September 26, 2010 (unaudited) and June 27, 2010 5 Condensed Consolidated Statements of Cash Flows for the three months ended September 26, 2010 and September 27, 2009 (unaudited) 6 Supplemental Disclosure of Cash Flow Information for the three months ended September 26, 2010 and September 27, 2009 (unaudited) 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II.OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 20 Item 4. (Removed and Reserved) 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 22 Exhibit 31.1 23 Exhibit 31.2 24 Exhibit 32.1 25 Exhibit 32.2 26 3 PART I.FINANCIAL INFORMATION Item 1.Financial Statements PIZZA INN, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended September 26, September 27, REVENUES: Food and supply sales $ $ Franchise revenue Restaurant sales COSTS AND EXPENSES: Cost of sales Franchise expenses General and administrative expenses Costs associated with store closure - Bad debt 15 15 Interest expense 10 14 INCOME FROM CONTINUING OPERATIONS BEFORE TAXES Income taxes 72 INCOME FROM CONTINUING OPERATIONS Loss from discontinued operations, net of taxes NET INCOME $ $ EARNINGS PER SHARE OF COMMON STOCK - BASIC: Income from continuing operations $ $ Loss from discontinued operations - - Net income $ $ EARNINGS PER SHARE OF COMMON STOCK - DILUTED: Income from continuing operations $ $ Loss from discontinued operations - - Net income $ $ Weighted average common shares outstanding - basic Weighted average common and potential dilutive common shares outstanding See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 PIZZA INN, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) September 26, June 27, ASSETS 2010 (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for bad debts of $192 and $178, respectively Income tax receivable - Inventories Property held for sale 16 16 Deferred income tax assets Prepaid expenses and other Total current assets LONG-TERM ASSETS Property, plant and equipment, net Deferred income tax assets 62 48 Deposits and other $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable - trade $ $ Deferred revenues Accrued expenses Bank debt Total current liabilities LONG-TERM LIABILITIES Deferred gain on sale of property Deferred revenues Bank debt Other long-term liabilities 30 27 Total liabilities COMMITMENTS AND CONTINGENCIES(See Note 3) SHAREHOLDERS' EQUITY Common stock, $.01 par value; authorized 26,000,000 shares; issued 15,130,319 and 15,130,319 shares, respectively; outstanding 8,010,919 and 8,010,919 shares, respectively Additional paid-in capital Retained earnings Treasury stock at cost Shares in treasury: 7,119,400 and 7,119,400, respectively ) ) Total shareholders' equity $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 PIZZA INN, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended September 26, September 27, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to cash used for operating activities: Depreciation and amortization 72 Stock compensation expense 30 37 Provision for bad debts 14 15 Changes in operating assets and liabilities: Notes and accounts receivable ) Inventories ) 12 Accounts payable - trade ) ) Accrued expenses ) ) Deferred revenue 92 Prepaid expenses and other ) ) Cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Cash used for investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Change in line of credit, net 24 Cash overdraft - Cash provided by financing activities Net increase (decrease) in cash and cash equivalents 32 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $
